Citation Nr: 1547157	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  07-36 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1972, January 1974 to June 1974, and February 1975 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In February 2009, the Board remanded the issue of entitlement to service connection for erectile dysfunction.

Regrettably, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for erectile dysfunction, which he claims is secondary to service-connected PTSD.

In accordance with VA's duty to assist the Veteran, VA obtained a VA examination in August 2007.  This examination report reflects that, based on the Veteran's history of gradual onset and worsening of erectile dysfunction over a period of years, the Veteran's erectile dysfunction was most consistent with "the aging process in a male who is now 57 years old" and that it "is less than likely" related to his PTSD.  The examiner noted that erectile dysfunction is not "a known symptom or complication of post traumatic stress disorder."

In November 2007, VA received from the Veteran's attorney medical abstracts that he purports established a link between PTSD and sexual (erectile) dysfunction.

In February 2009, the Board remanded the matter for a new VA examination and medical opinion to determine whether it is a likely as not that erectile dysfunction is etiologically related to service, to include any genitourinary disorder shown in service, or service-connected PTSD.

Report of VA examination dated in April 2009 reflects that the claims folder and service medical records were reviewed along with computerized medical records.  The physical obtained a detailed medical history and examined the Veteran.  The physician opined as follows:

It is my medical opinion that [the Veteran's] ED is not related to his period of active military service, including the episode of urethral discharge noted in the service medical records.  My rationale for this opinion is as follows: 1) The veteran did not report erectile dysfunction until over 10 years after leaving the military.  2) The separation exam is silent for any GU [genitourinary] problems.  3) I am not aware of any literature that causally relates conditions' causing urethral discharge to ED [erectile dysfunction].

It is also my medical opinion that it is less than likely that [the Veteran's] ED is caused or aggravated by his service connected PTSD.   My rationale for this opinion is as follows:  1) Although many medications can cause ED, the veteran is on no medications for PTSD treatment.  2) The veteran has a long history of hypertension, which is known to be associated with ED.  3) PTSD is not listed as a cause of ED in UpToDate Online, 17.1, nor am I aware of any medical 1iterature that relates PTSD to ED.

The Board finds that the examination report is inadequate because it does not acknowledge the medical abstract evidence submitted in support of the claim that suggests a link between erectile dysfunction and PTSD.  Furthermore, the rationale does not explain the relevance or significance of the medical history and clinical findings (of absence thereof) relied upon in reaching the conclusions.

The VA Secretary's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C. § 5103A(d)(1); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  The Secretary is not required to provide a medical examination in all cases; however, "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, ... he must provide an adequate one."  Barr v. Nicholson, 21 Vet.App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet .App. 46, 51-52 (2007).  When an examination is provided, the examiner must support his or her conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet.App. 102, 124-25.  When an examination is inadequate, the Board must remand the case for further development.  Bowling v. Principi, 15 Vet.App. 1, 12 (2001) (holding that the Board has a duty under 38 C.F.R. § 19.9(a) to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for proper appellate decision"); 38 C.F.R. § 4.2 (2014).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that the medical abstracts submitted by the Veteran's attorney and uploaded to VBMS are full and complete copies available for review by the physician to whom the April 2009 VA medical opinion is returned.

2.  The April 2009 VA medical opinion should be returned to the physician for an addendum that again states whether it is as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is etiologically related to service, to include GU problems noted in service, or secondary to service-connected PTSD (that is, proximately due to or aggravated).  In doing so, the physician should more fully explain the rationale previously given in April 2009.  Specifically, address the following:

a) Explain why is it significant that the Veteran did not report erectile dysfunction for over 10 years after service, which you state as a rationale for your conclusion that erectile dysfunction was not related to urethral discharge noted in service treatment records.

b) In forming your negative opinion in April 2009, you relied on "UpToDate Online, 17.1," please explain why you believe this single source is persuasive in regard to your opinion and/or more persuasive than the medical abstract evidence submitted in this case.

c) After review the medical abstracts suggesting a link between erectile dysfunction and PTSD, comment on whether you believe this medical evidence either alone or in conjunction with the other pertinent evidence of record shows as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is proximately due to or aggravated (permanently worsened) by service-connected PTSD.

All pertinent evidence in the VA electronic claims file must be reviewed.  A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

If the physician who prepared the April 2009 VA opinion is not available, another qualified physician may review the record and provide the requested opinion in this matter.

A VA examination of the Veteran is not necessary unless the physician providing the medical opinion seeks re-examination of the Veteran.

3.  The AOJ should also undertake any other development it determines to be warranted.
 
4.  The AOJ should then readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

